DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2012/0126003).1	Regarding claims 1 and 9, Wang teaches an information processing terminal and method comprising:	a communication interface (paragraph 0034: communication units) configured to acquire a first code via an image capturing device (paragraph 0035: optical scanner 135); and	a processor (paragraph 0034: controller 131) configured to:	acquire a first code via the communication interface decode the acquired first code to provide first code information (paragraph 0044: step 211);	generate a notification relating to a second code correlating to the first code in response to the first code information (paragraph 0046: step 219); and	output the notification relating to the second code via the communication interface (paragraph 0046: step 219).	Regarding claims 4 and 12, Wang teaches the processor is further configured to generate a notification relating to a plurality of second codes correlating to a plurality of first codes in response to acquiring the plurality of first codes (paragraph 0046).	Regarding claims 5 and 13, Wang teaches the first code information includes information indicating presence or absence of the second code and class information correlating to the second code (paragraph 0044).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-8, 10-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Borenstein, et al. (US 2014/0043441, herein Borenstein).2	Regarding claims 2 and 10, Wang teaches the terminal and method of claims 1 and 9, as well as decode the acquired second code to provide second code information (paragraph 0044); and	output the second code information (paragraph 0044).	Wang does not explicitly teach detect acquisition instruction for acquiring the second code;	control a zoom function of the image capturing device in response to the detection of the acquisition instruction; and	acquire the second code via the image capturing device based on the control of the zoom function of the image capturing device.	Borenstein teaches detect acquisition instruction for acquiring the second code;	control a zoom function of the image capturing device in response to the detection of the acquisition instruction (paragraph 0069); and	acquire the second code via the image capturing device based on the control of the zoom function of the image capturing device (paragraph 0069).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Wang and Borenstein, because such a combination ensures proper imaging (paragraph 0069 of Borenstein).	Regarding claims 3 and 11, Wang further teaches the processor is further configured to output different information in response to acquiring the second code (paragraph 0044).	Regarding claims 6 and 14, Borenstein further teaches the processor is further configured to detect the acquisition instruction based on a user voice (paragraph 0032).	Regarding claims 7 and 15, Borenstein further teaches the processor is further configured to determine whether the zoom function of the image capturing device is controlled to a maximum (paragraph 0069).	Regarding claims 8 and 16, Borenstein further teaches the processor is further configured output an error message to a display in response to the determination that the zoom function is controlled to the maximum (paragraph 0069).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited portions, please see also the associated figures.
        2 In addition to the cited portions, please see also the associated figures.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.